UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


LOUIS G. CONKLIN,                      
                Plaintiff-Appellant,
                 v.
                                                 No. 00-1408
KENNETH S. APFEL, COMMISSIONER OF
SOCIAL SECURITY,
                Defendant-Appellee.
                                       
            Appeal from the United States District Court
         for the Western District of Virginia, at Abingdon.
                  James P. Jones, District Judge.
                           (CA-99-83)

                      Argued: February 28, 2001

                       Decided: April 16, 2001

     Before WILKINSON, Chief Judge, KING, Circuit Judge,
     and Cynthia Holcomb HALL, Senior Circuit Judge of the
       United States Court of Appeals for the Ninth Circuit,
                      sitting by designation.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

ARGUED: Ginger Jonas Largen, MOREFIELD, KENDRICK, HESS
& LARGEN, P.C., Abingdon, Virginia, for Appellant. Robert Drum,
Office of the General Counsel, SOCIAL SECURITY ADMINISTRA-
TION, Philadelphia, Pennsylvania, for Appellee. ON BRIEF: James
2                          CONKLIN v. APFEL
A. Winn, Regional Chief Counsel, Connie Hoffman-Healey, Assistant
Regional Counsel, Office of the General Counsel, SOCIAL SECUR-
ITY ADMINISTRATION, Philadelphia, Pennsylvania; Robert P.
Crouch, Jr., United States Attorney, John F. Corcoran, Assistant
United States Attorney, Roanoke, Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Louis Conklin challenges the Social Security Commissioner’s
denial of his claim for disability benefits. See 42 U.S.C. § 405(g)
(1994). An Administrative Law Judge (ALJ) and the district court
both affirmed the Commissioner’s denial. Because the ALJ’s decision
is supported by substantial evidence, see Hays v. Sullivan, 907 F.2d
1453, 1456 (4th Cir. 1990), we affirm the judgment of the district
court.

                                   I.

   Louis Conklin once worked as a deputy sheriff. In June 1994, he
sustained injuries to his arm, neck, and back as a result of an automo-
bile accident. After his accident, Conklin received treatment in the
form of medication and physical therapy. Conklin has not engaged in
any gainful activities since the accident. He applied for disability ben-
efits in April 1995, alleging disability since the date of the accident.

   The ALJ convened a hearing in 1997. Testimony was taken from
a number of individuals, including Conklin, four physicians, and a
vocational expert (VE). The VE was questioned in detail about what
jobs Conklin could perform given his physical and mental condition.
After listening to this testimony, the ALJ concluded that Conklin’s
impairments would prevent him from returning to work as a deputy
                           CONKLIN v. APFEL                             3
sheriff. The ALJ found, however, that Conklin was not disabled
within the meaning of the Social Security Act (the Act) because there
were a number of other jobs he could perform. This later conclusion
was based largely on the testimony of the VE. Conklin’s claim was
therefore denied. The Appeals Council denied review and the district
court affirmed the denial. This appeal followed.

                                   II.

   Conklin contends the ALJ’s decision is not supported by substan-
tial evidence. The crux of Conklin’s claim is that the ALJ improperly
rejected key aspects of the testimony of Conklin’s treating physician,
Dr. Dubner. Dr. Dubner testified that Conklin suffered from severe
depression and that as a result he was completely disabled. Conklin
claims that the testimony of the VE was based on the assumption that
Conklin suffered from only mild to moderate depression, as opposed
to severe depression, and that this too was error.

   As the district court noted, Dr. Dubner qualified as a "treating phy-
sician" based on the fact that he had been treating Conklin for two
years at the time of the hearing. And although the testimony of a treat-
ing physician must be accorded greater weight than the testimony of
others, such testimony need not be controlling. Craig v. Chater, 76
F.3d 585 (4th Cir. 1996). Rather, "if a physician’s opinion is not sup-
ported by clinical evidence or if it is inconsistent with other substan-
tial evidence, it should be accorded significantly less weight." Id. at
590.

   Here, Dr. Dubner’s testimony that Conklin suffered from com-
pletely disabling severe depression was inconsistent with Dubner’s
own notes and his treatment of Conklin. According to his notes from
Conklin’s initial visit, Conklin’s dress, relational skills, social behav-
ior, thought process, memory functions, and orientation were all con-
sistent with a diagnosis of mild depression. At the end of this first
appointment, Dr. Dubner decided to prescribe two medications and
psychotherapy to treat Conklin’s depression. Conklin visited Dubner
five times over the next twelve months. According to Dubner’s notes
from these visits, Conklin’s condition remained unchanged. However,
the only change Dr. Dubner made to Conklin’s treatment was to add
a third medication to address the development of agoraphobia. Based
4                         CONKLIN v. APFEL
on this evidence, the ALJ rejected Dr. Dubner’s testimony regarding
the severity of Conklin’s depression.

   Further supporting the ALJ’s conclusion that Conklin was not com-
pletely disabled was the testimony of the three other physicians who
testified at the hearing. None of the other physicians who treated Con-
klin found him to be completely disabled. In fact, one of the doctors,
Dr. Matthew Wood, found that six months after the accident Conklin
could perform light duties and recommended to Conklin that he stay
active. Moreover, the VE was specifically asked if there were any
jobs Conklin could perform or if he was completely disabled. The
VE, after considering all of the evidence accepted by the ALJ, con-
cluded that Conklin could perform several unskilled jobs including
security guard, surveillance system monitor, information clerk, and
greeter. The ALJ thus concluded that Conklin was not disabled with
the meaning of the Act.

   We agree with the district court that the ALJ properly discounted
certain aspects of Dr. Dubner’s testimony. We also agree that there
is substantial evidence to support the ALJ’s determination that Conk-
lin is not disabled. Having had the benefit of oral argument and the
parties’ briefs, and after careful consideration of the applicable law,
we conclude that the district court correctly affirmed the ALJ’s deci-
sion. Accordingly, we affirm on the reasoning of the district court.

                                                          AFFIRMED